DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Utsumi et al. US 4505500. 

Regarding claim 1, Utsumi discloses a motor vehicle door latch (upper lock 5) assembly comprising:
 a primary motor vehicle door latch (21,23,19,38) having a first housing (38+19) containing a first locking mechanism (21,23), with a catch (21) and at least a pawl (23), and a first activation lever (49) configured to unlock the first locking mechanism; and  
a secondary motor vehicle door latch (32,30,28) having a second housing (28) arranged remotely (According to Merriam-Webster, this is defined as “without direct contact or control: from a distance”) relative to the primary motor vehicle door latch and having a second locking mechanism (32,30); and
whereing the first housing of the primary motor vehicle door latch contains a locking device (54) configured to both disengage the first activation lever (NOTE: Components are engaged and disengaged via other components, the terms engaged and disengaged do not require a direct contact or abutment of surfaces of the components and can occur by pivoting from one position to another – even if there is continuous contact) from the first locking mechanism, and the first activation lever from the secondary motor vehicle latch (see col. 5 line 14- col. 6 line 57);
wherein the primary motor vehicle door latch includes a second activation lever (25) mounted directly to the first housing (fig.2), the second activation lever being configured to be activated by the first activation lever and configured to activate the second locking mechanism, and (see col. 4 lines 54-col. 6 lines 33-41)
wherein the first activation lever and the second activation lever are connected by a coupling lever (9; Lever is defined by Merriam-Webster online as “a projecting piece by which a mechanism is operate or adjusted”.). 



Regarding claim 5, Utsumi discloses the motor vehicle door latch assembly according to claim 4, wherein the locking lever is configured to disengage the first activation lever from a triggering lever (59) and the coupling lever from the second activation lever (see col. 5 line 14- col. 6 line 57)  

Regarding claim 6, Utsumi discloses the motor vehicle door latch assembly according claim 3, wherein the coupling lever is connected to the second activation lever in a form-fitting and/or detachable manner (pin is removable therefore it is considered to be detachable).  (see fig.2-5)

Regarding claim 7, Utsumi discloses the motor vehicle door latch assembly according to claim 4, wherein the coupling lever has an extension (portion of 9 inserted into the locking lever 59) and the extension is engaged with (via other components) the locking lever (54) so that a movement of the locking lever is transferred to the coupling lever (see fig.2-5).  

Regarding claim 8, Utsumi discloses the motor vehicle door latch assembly according to claim 7, wherein the extension interacts elastically (NOTE: This occurs via the locking lever being spring biased, therefore the interaction between the extension and the locking lever is elastic) with the locking lever (see col. 4 lines 41-53).  

Regarding claim 9, Utsumi discloses the motor vehicle door latch assembly according to claim 7, wherein the extension (fig.2-5) is formed as a single component with the coupling lever.  

Claim(s) 1,4, 7 and 10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Utsumi et al. US 4505500. NOTE: Although the claim 1 interpretation of Utsumi are the same as above, the claim is repeated here for clarity purposes due to the different interpretation of Utsumi for claims 4, 7 and 10 below.

Regarding claim 1, Utsumi discloses a motor vehicle door latch (upper lock 5) assembly comprising:
 a primary motor vehicle door latch (21,23,19,38) having a first housing (38+19) containing a first locking mechanism (21,23), with a catch (21) and at least a pawl (23), and a first activation lever (49) configured to unlock the first locking mechanism; and  
a secondary motor vehicle door latch (32,30,28) having a second housing (28) arranged remotely (According to Merriam-Webster, this is defined as “without direct contact or control: from a distance”) relative to the primary motor vehicle door latch and having a second locking mechanism (32,30); and
whereing the first housing of the primary motor vehicle door latch contains a locking device (54) configured to both disengage the first activation lever (NOTE: Components are engaged and disengaged via other components, the terms engaged and disengaged do not require a direct contact or abutment of surfaces of the components and can occur by pivoting from one position to another – even if the there is continuous contact) from the first locking mechanism, and the first activation lever from the secondary motor vehicle latch (see col. 5 line 14- col. 6 line 57);
wherein the primary motor vehicle door latch includes a second activation lever (25) mounted directly to the first housing (fig.2), the second activation lever being configured to be activated by the first activation lever and configured to activate the second locking mechanism, and (see col. 4 lines 54-col. 6 lines 33-41)


Regarding claim 4, Utsumi discloses the motor vehicle door latch assembly according to claim 3, wherein the locking device has at least a pivotably accommodated locking lever (54). (see fig. 5)

Regarding claim 7, Utsumi discloses the motor vehicle door latch according to claim 4, wherein the coupling lever has an extension (62b is mounted to 59 mounted on 9, therefore it can be considered that the coupling lever ‘has’ an extension 62b, NOTE:  Applicants specifications describes one variation of the extension as being a spring leg that is firmly connected to the coupling lever – not as a single component, therefore 62b is considered to be firmly connected to the coupling lever) and the extension is engaged with (via other components) the locking lever (54) so that a movement of the locking lever is transferred to the coupling lever (see fig.2-5).  

Regarding claim 10, Utsumi discloses the motor vehicle door latch according to claim 7, wherein the extension is formed from a spring leg (62b, fig.5), of a spring (62).   (see fig.5)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-10 have been considered but are moot because the new ground of rejection does not rely on the current interpretations of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previous rejection has been modified due to Applicant’s amendments and therefore remarks 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to vehicle latches.
Zindler US 20180038139: Does not teach the second activation lever mounted on the first housing and activated by the first activated lever. 
Yoneyama et al. US 6017067: the second activation lever is not activated by the first activation lever. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/F.F.A./
Examiner
Art Unit 3675


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675